Exhibit 10.1

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of June 12, 2006,
between Transaction Network Services, Inc., a Delaware corporation (“Employer”),
and Heidi Goff, an individual residing at 100 Central, #713, Sarasota, FL 34236
(“Executive”).

Employer and Executive desire to enter into an agreement setting forth the terms
pursuant to which Employer will employ and compensate Executive.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Agreement, intending to be legally
bound, hereby agree as follows:

1.             Employment.  Employer and Executive acknowledge that Executive’s
term of employment with Employer began May 21, 2004, and Employer agrees to
employ Executive, and Executive accepts such employment, until Executive’s
separation pursuant to Section 1(c) hereof (the “Employment Period”).

(a)           Position and Duties.

(i)  Executive shall serve as the Executive Vice President and General Manager,
POS, of Employer and shall have the normal duties, responsibilities and
authority of the Executive Vice President and General Manager, POS, subject to
the power of Employer’s Chief Executive Officer (the  “CEO”) or Employer’s Chief
Operating Officer (the “COO”) to reasonably expand or limit such duties,
responsibilities and authority.

(ii)  Executive shall report to the COO, and Executive shall devote her best
efforts and her full business time and attention to the business and affairs of
Employer and its subsidiaries.

(b)           Salary, Bonus and Benefits.  Employer will pay Executive a base
salary (the “Annual Base Salary”) of $226,600 per annum, subject to any increase
as determined by the CEO or the COO based upon achievements of budgetary and
other objectives set by the CEO or the COO.  For any fiscal year, Executive
shall be eligible for an annual bonus of up to 35% of Executive’s
then-applicable Annual Base Salary based upon the achievement by Employer and
its subsidiaries of budgetary and other objectives set by the CEO or the COO. 
In addition, during the Employment Period, Executive will be entitled to the
benefits set forth on the Summary of Executive Benefits attached to this
Agreement as Exhibit A and such other benefits approved by Employer’s board of
directors and made available to the senior management of Employer or its
subsidiaries.  Executive shall also be entitled to annual commission payments
mutually agreed by the CEO or the COO and the Executive tied to the annual
performance of

1


--------------------------------------------------------------------------------




Employer’s Point-of-Sale division.  The Executive’s 2006 commission plan is
attached as Exhibit B hereto.  Executive hereby acknowledges that Exhibit B will
be revised annually after calendar year 2006 to set forth the commission plan
that shall govern Employer’s payment of commissions to Executive in subsequent
calendar years during the Employment Period.

(c)           Separation.  The Employment Period will continue until Executive’s
resignation, disability (as determined by the CEO or the COO in his or her good
faith judgment) or death or until the CEO or the COO decides to terminate
Executive’s employment with or without Cause (as defined in Section 3(e) below)
(each, a “Separation”).  If, following the date of this agreement, Executive’s
employment is terminated by Employer without Cause or by Executive for Good
Reason (as defined in Section 3(f) below), during the Noncompete Period (as
defined in Section 3(a) below), Employer will continue to pay to Executive an
amount equal to her Annual Base Salary in effect as of the end of the Employment
Period, payable in equal installments on Employer’s regular salary payment
dates.  The amounts payable pursuant to this Section 1(c) shall not be reduced
by the amount of any compensation Executive receives with respect to any other
employment during the period in which she is receiving severance.

2.             Confidential Information.

(a)           Obligation to Maintain Confidentiality.  Executive acknowledges
that the information, observations and data obtained by her during the course of
her performance under this Agreement concerning the business and affairs of
Employer and its affiliates are the property of Employer or such affiliates,
including information concerning acquisition opportunities in or reasonably
related to Employer’s business or industry of which Executive becomes aware
during the Employment Period. Therefore, Executive agrees that she will not
disclose to any unauthorized person or use for her own account any of such
information, observations or data without the prior written consent of the CEO
or the COO, unless, and then only to the extent that, the aforementioned matters
become generally known to and available for use by the public other than as a
result of Executive’s acts or omissions to act.  Executive agrees to deliver to
Employer at Separation, or at any other time Employer may request in writing,
any and all property belonging to Employer and its affiliates in her possession
or under her control including, but not limited to, any memoranda, notes, plans,
records, reports, documents, discs and other data storage media (and any copies
thereof).

(b)           Ownership of Property.  Executive expressly understands and agrees
that any and all right, title or interest she has or obtains in any
documentation, trade secrets, technical specifications, data, know-how,
inventions, concepts, ideas, techniques, innovations, discoveries, improvements,
developments, methods, processes, programs, designs, analyses, drawings,
reports, memoranda, marketing plans, and all similar or related information 
(whether or not patentable) conceived, devised, developed, contributed to, made,
reduced to practice or otherwise had or obtained by Executive (either solely or
jointly with others) during the Employment Period that relate to Employer’s or
any of its affiliates’ actual or anticipated business, research and development,
or existing or future products or services, or that arise out of Executive’s
employment with Employer or any of its affiliates (including any of the
foregoing that constitutes any proprietary information or records) (“Work
Product”) belong to Employer or the respective affiliate, and Executive hereby
assigns, and agrees to assign, all of the above Work

2


--------------------------------------------------------------------------------




Product to Employer or to such affiliate.  Any copyrightable work prepared in
whole or in part by Executive in the course of her work for any of the foregoing
entities shall be deemed a “work made for hire” under the copyright laws, and
Employer or such affiliate shall own all rights therein.  To the extent that any
such copyrightable work is not a “work made for hire,” Executive hereby assigns,
and agrees to assign, to Employer or the respective affiliate all of her right,
title and interest in and to such copyrightable work.  Executive shall promptly
disclose such Work Product and copyrightable work to the CEO or the COO and
perform all actions reasonably requested by the CEO or the COO (whether during
or after the Employment Period) to establish and confirm Employer’s or the
respective affiliate’s ownership therein (including executing and delivering any
assignments, consents, powers of attorney and other instruments).

(c)           Third Party Information. Executive understands that Employer and
its affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Employer’s and such
affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes.  During the Employment Period and
thereafter, and without in any way limiting the provisions of Section 2(a)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel of Employer or its
affiliates who need to know such information in connection with their work for
Employer or such affiliates) or use, except in connection with her work for
Employer or such affiliates, Third Party Information without the prior written
consent of the CEO or the COO.

(d)           Use of Information of Prior Employers.  During the Employment
Period, Executive will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employers or any other
person to whom Executive has an obligation of confidentiality, and will not
bring onto the premises of Employer or any of its affiliates any unpublished
documents or any property belonging to any former employer or any other person
to whom Executive has an obligation of confidentiality unless consented to in
writing by the former employer or person.  Executive will use in the performance
of her duties only information which is (i)(x) common knowledge in the industry
or (y) is otherwise legally in the public domain, (ii) is otherwise provided or
developed by Employer or its affiliates or (iii) in the case of materials,
property or information belonging to any former employer or other person to whom
Executive has an obligation of confidentiality, approved for such use in writing
by such former employer or person.

3.             Noncompetition and Nonsolicitation.  Executive acknowledges that
in the course of her employment with Employer she will become familiar with
Employer’s and its affiliates’ trade secrets and with other confidential
information concerning Employer and its affiliates and that her services will be
of special, unique and extraordinary value to Employer and its affiliates. 
Therefore, Executive agrees that:

(a)           Noncompetition.  During the Employment Period and (i) in the case
of termination by Employer without Cause or resignation by Executive for Good
Reason, for a period of one year thereafter or (ii) in the case of termination
or resignation for any other reason, for a period of six months thereafter (as
applicable, the “Noncompete Period”), Executive shall not, directly or
indirectly, either alone or in association with others, own, manage, operate,
sell,

3


--------------------------------------------------------------------------------




control or participate in the ownership, management, operation, sales or control
of, be involved with the development efforts of, serve as a technical advisor
to, license intellectual property to, provide services to or in any manner
engage in any business that competes with any business in which Employer or any
of its affiliates is engaged as of the date of Executive’s termination or
resignation; provided, however, that Executive may own as a passive investor up
to 2.5% of any class of an issuer’s publicly traded securities.

(b)           Nonsolicitation. During the Noncompete Period, Executive shall
not, directly or indirectly, alone or in association with others, (i) induce or
attempt to induce any employee of Employer or any of its affiliates to leave the
employ of Employer or such affiliate, or in any way interfere with the
relationship between Employer and any of its affiliates and any employee
thereof, (ii) hire any person who was an employee of Employer or any of its
affiliates within one year prior to the time such employee was hired by
Executive, (iii) induce or attempt to induce any customer, supplier, licensee or
other business relation of Employer or any of its affiliates to cease doing
business with Employer or such affiliate or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and Employer or any of its affiliates or (iv) acquire or attempt to acquire an
interest in any business which relates to any business of Employer or any of its
affiliates and with which Employer and any of its affiliates has entered into
substantive negotiations or has requested and received confidential information
relating to the acquisition of such business by Employer or any of its
affiliates in the two-year period immediately preceding Separation.

(c)           Business Scope and Geographical Limitation. Executive acknowledges
(i) that the business of Employer and its affiliates is, and is expected to
remain, international in scope and without geographical limitation, (ii)
notwithstanding the state of incorporation or principal office of Employer or
any of its affiliates, or any of their respective executives or employees
(including Executive), it is expected that Employer will have business
activities and have valuable business relationships within its industry
throughout the world, and (iii) as part of her responsibilities, Executive will
travel around the world in furtherance of Employer’s business and its
relationships.  Accordingly, the restrictions set forth in this Section 3 shall
be effective in all cities, counties and states of the United States and all
countries in which the Employer or any of its affiliates has an office or is
engaged in business as of the date of Executive’s termination or resignation.

(c)           Enforcement.  If, at the time of enforcement of Section 2 or this
Section 3, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
duration, scope or geographical area reasonable under such circumstances shall
be substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law.

(d)           Additional Acknowledgments.  Executive acknowledges that the
provisions of this Section 3 are in consideration of employment with Employer
and the additional good and valuable consideration as set forth in this
Agreement.  Executive acknowledges that she has carefully read this Agreement
and has given careful consideration to the restraints imposed upon Executive by
this Agreement, and is in full accord as to their necessity for the reasonable
and proper protection of confidential and proprietary information of

4


--------------------------------------------------------------------------------




Employer now existing or to be developed in the future.  Executive expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
was discussed in good faith between the parties hereto and is reasonable with
respect to subject matter, time period and geographical area.  During the
Employment Period and the Noncompete Period, Executive agrees to provide
Employer (upon Employer’s reasonable request) with such information as may be
necessary to demonstrate Executive’s compliance with the terms and provisions of
this Agreement.

(e)           Cause.  For the purposes of this Agreement, “Cause” means (i) the
commission of a felony or a crime involving moral turpitude or the commission of
any other act or omission involving dishonesty or fraud with respect to Employer
or any of its affiliates or any of their customers or suppliers,
(ii) substantial failure on the part of Executive in her performance of the
duties of the office held by her as reasonably directed by the CEO or the COO
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness), after notice to Executive and a reasonable
opportunity to cure, (iii) gross negligence or willful misconduct by Executive
with respect to Employer or any of its affiliates (including, without
limitation, disparagement that adversely affects the reputation of Employer or
any of its affiliates) or (iv) any material breach by Executive of
Sections 1(a)(ii), 2 or 3 of this Agreement.

(f)            Good Reason.  For the purposes of this Agreement, “Good Reason”
means (i) Executive is assigned any duties substantially inconsistent with her
responsibilities as described by Section 1(a) hereof or a substantial adverse
alteration is made to the nature or status of such responsibilities; (ii)
Employer reduces the Annual Base Salary as in effect on the date hereof or as
the same may be increased from time to time; or (iii) any material reduction of
benefits provided to Executive pursuant to Section 1(b) hereof, other than in
connection with a reduction in benefits generally applicable to senior
executives of Employer; provided, that the occurrences described above shall not
constitute Good Reason if Employer cures the respective occurrence within thirty
days of Employer’s receipt of written notice thereof.

4.             Notices.  Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated:

 

If to Employer, to:

 

 

 

 

 

Transaction Network Services, Inc.

 

 

11480 Commerce Park Drive, Suite 600

 

 

Reston, VA 20191

 

 

Attention: Chief Operating Officer

5


--------------------------------------------------------------------------------




 

 

If to Executive, to:

 

 

 

 

 

Heidi Goff

 

 

100 Central, #713

 

 

Sarasota, FL 34236

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

5.             General Provisions.

(a)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(b)           Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the parties and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(c)           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

(d)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by Executive
and Employer and their respective successors and assigns; provided, that the
obligations of Executive under this Agreement shall not be assignable without
the prior written consent of Employer.

(e)           Choice of Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed by and construed
in accordance with the internal laws of the Commonwealth of Virginia, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the Commonwealth of Virginia or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Virginia.

(f)            Equitable Remedies.  Executive hereby acknowledges that the
restrictions contained in this Agreement are necessary for the protection of the
business and goodwill of Employer and its affiliates and are reasonable for such
purpose. Because Executive’s services are

6


--------------------------------------------------------------------------------




unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement by Executive.  Therefore, in the event a breach or threatened
breach of this Agreement by Executive, Employer, its affiliates or their
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security).

(g)           Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of Employer and
Executive.

(h)           Business Days.  If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which Employer’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

(i)            Aiding and Abetting.  The parties to this Agreement hereby agree
that no party hereto may accomplish indirectly, whether through aiding and
abetting of some other person, participation in some other entity, or any other
conduct, that which the party is prohibited from doing directly under this
Agreement, and that any such attempt shall be considered a breach of this
Agreement as if such party had taken such action itself.

(j)            Indemnification and Reimbursement of Payments on Behalf of
Executive.

Employer shall be entitled to deduct or withhold from any amounts owing from
Employer to Executive any federal, state, local or foreign withholding taxes,
excise taxes, or employment taxes (“Taxes”) imposed with respect to Executive’s
compensation or other payments from Employer, including, without limitation,
wages, bonuses, dividends, the receipt or exercise of equity options and/or the
receipt or vesting of restricted equity.  In the event Employer does not make
such deductions or withholdings, Executive shall indemnify Employer for any
amounts paid with respect to any such Taxes, together with any interest,
penalties and related expenses thereto.

(k)           Termination.  This Agreement (except for the provisions of
Sections 1(a) and (b)) shall survive a Separation and shall remain in full force
and effect after such Separation.

(l)            Limitations of Agreement.  This Agreement does not constitute a
contract of employment for a definite period of time.  Either party may
terminate the employment relationship with or without Cause at any time for any
lawful reason.

7


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

TRANSACTION NETWORK SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Brian Bates

 

Name:

Brian Bates

 

Its:

President and COO

 

 

 

 

 

 

 

 

/s/ Heidi Goff

 

 

Heidi Goff, an individual

 

8


--------------------------------------------------------------------------------